DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "222(b)" (in Fig. 2) and "212(b)" in (Figs. 3A-3B) have both been used to designate “second pivot point”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “222(b)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Note: Applicant is suggested to correct the drawing sheets such that reference number “222(b)” in Fig. 2 is changed to “212(b)” in order to overcome the drawing objections cited above.

Specification
The disclosure is objected to because of the following informalities: the phrase “the second pivot end 212” in line 8 of page 7, needs to be changed to “the second pivot point 212” for consistency with the language used in line 4 of page 7. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the height displacement” in line 9 needs to be changed to “a height displacement”, and the phrase “the height displacement signal” in line 10 needs to be changed to either “a height displacement signal” or “the height displacement”.  Appropriate corrections are required.

Claim 3 is objected to because of the following informalities: the phrase “two pivot point” in line 4 needs to be changed to “two pivot points”, the phrase “the tail end of the first connecting rod” in line 7 needs to be changed to “a tail end of the first connecting rod”, the phrase “the second pivot end” in lines 7-8 needs to be changed to “the second pivot point”, the phrase “the top of the second connecting rod” in line 10 needs to be changed to “a top of the second connecting rod”, and the phrase “be drove” in line 12 needs to be changed to “to be driven”.  Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  the phrase “the motion tracking signal of the curved bar” in line 5 needs to be changed to “a motion tracking signal of the curved bar”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operating mechanism” in claim 1. In this case, “mechanism” is a generic placeholder that is coupled with functional language of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification on page 7 lines 3-15, recites: “In this embodiment, the operating mechanism 20 comprises: a curved bar 21 having a first pivot point 211 and a second pivot point 212, the middle between the two pivot point is pivoted to the mainframe 11 to form a second unmovable pivot end (II); a connecting rod section formed by a first connecting rod 22 and a second connecting rod 23, the tail end of the first connecting rod 22 is linked to the second pivot end 212 of the curved bar 21 and forms a movable second pivot point (b), between the first connecting rod 22 and the second connecting rod 23 forms a movable third pivot point (c), and the top of the second connecting rod 23 is pivoted to the mainframe 11 and forms a unmovable third pivot end (III); a driving rod 24 having a free end 241 be drove by the user's movement to move, and the other end is linked to the connecting rod section 22,23 for driving the connecting rod section”. As such, an operating mechanism has been interpreted according to the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the tail end of the operating mechanism" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, since the operating mechanism (as interpreted by 112(f) and as specified in the specification), comprises a plurality of different components, it is not clear what is considered to be “the tail end” of the “operating mechanism”. Further clarification and appropriate corrections are respectfully requested. For purposes of examination, this limitation has been examined “as best understood” and considered to be an end of the curved bar (of the operating mechanism) (similar to what applicant has shown in the drawings). Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, by virtue of dependency to claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rockwell (US 5,080,351) in view of Rosenberg (US 2008/0090703 A1).
Regarding claim 1, Rockwell teaches an exercise machine, comprising: an exercise equipment (Fig. 1), including a mainframe (100), the mainframe is fixed and won't be moved by user's movement (Fig. 1, col. 3 lines 10-20), an operating mechanism (as interpreted under 35 U.S.C. 112(f) recites above, the operating mechanism comprises: a curved bar/bell crank (338) having a first pivot point ((a) as shown below) and a second pivot point ((b) as shown below), the middle between the two pivot point is pivoted to the mainframe to form a second unmovable pivot end (at 340); a connecting rod section formed by a first connecting rod (344) and a second connecting rod (336), the tail end of the first connecting rod is linked to the second pivot end/point ((b) as shown below) of the curved bar (Fig. 4) and forms a movable second 
[AltContent: arrow][AltContent: textbox ((c))][AltContent: arrow][AltContent: textbox ((b))][AltContent: arrow][AltContent: textbox ((a))]
    PNG
    media_image1.png
    307
    672
    media_image1.png
    Greyscale


Rockwell is silent about wherein the operating mechanism having a motion sensor, inside the motion sensor having a multiple-axis tracking sensor module and a first microprocessor for detecting the height displacement of the operating mechanism and transmitting the height displacement signal to an electronic control device, then processing by a second microprocessor arranged inside the electronic control device to get the motion track of the user.  
in view of this teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rockwell’s invention with a motion sensor and an electronic control device of Rosenberg, and connect the motion sensor of Rosenberg, to the operating mechanism of Rockwell (which includes moving parts) for detecting height displacement of the operating mechanism and transmitting such information to the electronic control device and tracking user’s motion/performance parameters in order to provide an automated system that accurately records/tracks a user’s performance parameters and progress, documents exercise completion and enables the user achieve various fitness goals (see Rosenberg ¶ [0006]-[0009]).    
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell in view of Rosenberg as applied to claim 1 above, and further in view of Garner (US 2006/0084555 A1).
Regarding claim 2, (claim 2 “as best understood”) Rockwell as modified by Rosenberg teaches the exercise machine further comprising a resistance mechanism arranged on the mainframe and linked to the operating mechanism for providing exercise load (Rockwell: Figs. 1-2), the resistance mechanism include a brake lever (Rockwell: 350), the top end of the brake lever is linked to the tail end (Rockwell: i.e. lower leg 352) of the operating mechanism and forms a moveable first pivot point (Rockwell: Figs. 2 and 4, col. 5 lines 24-37), and the bottom end of the brake lever is coupled to the resistance means/weights (Rockwell: Figs. 1-2). 
Rockwell also teaches that in many of the known weight training exercise equipment, different resistance means (including weight assembly, pneumatic cylinders, etc.) provide resistance (Rockwell: col. 1 lines 13-19). Rockwell as modified by Rosenberg is silent about the bottom end of the brake lever is linked to an expansion link of an oil pressure cylinder, the bottom end of the oil pressure cylinder is pivoted to the mainframe and forms a first unmovable pivot end.  
Regarding claim 2, Garner teaches an exercise equipment comprising a resistance mechanism arranged on a mainframe for providing exercise load (Figs. 2 and 8, resistance is provided via hydraulic cylinder 16/18) , the resistance mechanism includes a brake lever (24), the top end (24a) of the brake lever is linked to a tail end of a movable member/part (i.e. lower arm of 34), and the bottom end (24b) of the brake lever is linked to an expansion link (20/22) of an oil pressure cylinder/hydraulic cylinder 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rockwell’s invention/resistance mechanism in view of Rosenberg such that the bottom end of the brake lever is linked to an expansion link of an oil pressure cylinder, the bottom end of the oil pressure cylinder is pivoted to the mainframe and forms a first unmovable pivot end as taught by Garner in order to provide an overall more compact apparatus and potentially reduce the overall weight and noise of the apparatus while providing a wide range of resistances to the user. 

Regarding claim 3, Rockwell as modified by Rosenberg and Garner teaches wherein the operating mechanism comprises: a curved bar/bell crank (Rockwell: 338) having a first pivot point (Rockwell: (a) as shown below) and a second pivot point (Rockwell: (b) as shown below), the 11middle between the two pivot point is pivoted to the mainframe to form a second unmovable pivot end (Rockwell: at 340); a connecting rod section formed by a first connecting rod/link (Rockwell: 344) and a second connecting rod/crank (Rockwell: 336), the tail end of the first connecting rod is linked to the second 5pivot end/point (Rockwell: (b) as shown below) of the curved bar (Rockwell: Fig. 4) and forms a movable second pivot point (Rockwell: at (b) as shown below), between the first connecting rod and the second connecting rod forms a movable third pivot point (Rockwell: (c) as shown below), and the top of the second connecting rod is pivoted to 
[AltContent: arrow][AltContent: textbox ((c))][AltContent: arrow][AltContent: textbox ((b))][AltContent: arrow][AltContent: textbox ((a))]
    PNG
    media_image1.png
    307
    672
    media_image1.png
    Greyscale


Regarding claim 4, Rockwell as modified by Rosenberg and Garner teaches wherein the motion sensor further comprises a Bluetooth module arranged inside the motion sensor and electrically connected to a first 15microprocessor (Rosenberg: Fig. 1A, ¶ [0040]-[0041], transceiver (65) of the electronic control device (100C) can communicate and exchange data with the transceiver (65P) of the motion sensor (100P) and such communication can be done, for example via Bluetooth, as such a Bluetooth module must exist inside the motion sensor to communicate with the electronic control device), and the Bluetooth module is coupled to an antenna (Rosenberg: 85P) to transmit the motion tracking signal of the curved bar (as mentioned above, Rosenberg teaches the motion sensor (100p within casing 200) can be connected to a moving part 
Regarding claim 5, Rockwell as modified by Rosenberg and Garner teaches wherein the electronic control device (Rosenberg: 100C) further comprises a power control unit (Rosenberg: 50) for controlling the power, a wireless receiving unit (Rosenberg: 65 with 85) for receiving the motion tracking signal sent by the antenna of the Bluetooth module, and a display unit (Rosenberg: 25) connecting to the second microprocessor (Rosenberg: Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784